NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 APOLINAR SANCHEZ-GONZALEZ,                       No.     14-73110

              Petitioner,                         Agency No. A200-824-287

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Apolinar Sanchez-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

         Substantial evidence supports the agency’s determination that Sanchez-

Gonzalez failed to establish a nexus between any harm he fears in Mexico and a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (the REAL ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”); Molina-Morales v. INS, 237 F.3d

1048, 1051-52 (9th Cir. 2001) (personal retribution is not persecution on account

of a protected ground). Thus, Sanchez-Gonzalez’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of Sanchez-

Gonzalez’s CAT claim because he failed to establish it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

         PETITION FOR REVIEW DENIED.




                                           2                                   14-73110